Exhibit 10.44

Execution Copy

Confidential

SOFTWARE LICENSE AGREEMENT

Software License Agreement (this “Agreement”) dated as of May 1, 2009, (the
“Effective Date”) by and between CombinatoRx, Incorporated, 245 1st Street,
Fourth Floor, Cambridge, Massachusetts 02142 (“CombinatoRx”) and Novartis
Institutes for BioMedical Research, Inc., 250 Massachusetts Avenue, Cambridge,
Massachusetts 02139 (“Novartis”).

 

1. GENERAL: CombinatoRx and Novartis agree that the terms and conditions set
forth in this Agreement apply to the license of the software and components set
forth on Annex 1 (the “Software”) and any documentation related to the Software
(the “Documentation”). Documentation shall include all user manuals and
supplements which refer to or apply to the Software.

 

2. COLLABORATION AGREEMENT: This Agreement is entered into concurrently with
that certain Research Collaboration and License Agreement (the “Collaboration
Agreement”) dated as of the date hereof by and between CombinatoRx and Novartis.
The signature(s) of each party hereto shall not be effective until both parties
have also signed the Collaboration Agreement, and the signature(s) of each party
to the Collaboration Agreement shall not be effective until both parties have
also signed this Agreement. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Collaboration Agreement.

 

3. LICENSE: CombinatoRx hereby grants to Novartis and its Affiliates a
nonexclusive, worldwide, royalty free license during the Term to use the
Software and Documentation to carry out the Research Collaboration and for other
internal research purposes (the “License”). The number of copies of Software
permitted to be installed and used by Novartis and its Affiliates shall be
unlimited. Novartis and its Affiliates may make copies of the Software and the
Documentation as needed for installation, maintenance and backup purposes.

Novartis and its Affiliates shall not decompile the Software, but may test the
Software and integrate the Software with any systems and software that are
proprietary to Novartis or its Affiliates and/or provided or developed by third
parties and owned by or licensed to Novartis or its Affiliates. Novartis and its
Affiliates may also make the Software and the Documentation available to third
party independent contractors working at their facilities under the direction of
Novartis’ or its Affiliates’ employees (for example, outsourced IS/IT support).

The License does not include any ownership rights in or rights to sublicense,
market or resell the Software or the Documentation. Novartis acknowledges
CombinatoRx’s proprietary rights in the Software and the Documentation and
agrees to reproduce all copyright notices and disclaimers on all copies of the
Software and Documentation.



--------------------------------------------------------------------------------

4. CONSIDERATION: The License shall be fully paid up for the Initial Term
pursuant to the consideration paid to CombinatoRx under Section 5.1(a) of the
Collaboration Agreement. The consideration for each Subsequent Term shall be
three million US Dollars ($3,000,000) per Subsequent Term, payable within sixty
(60) days after Novartis receives CombinatoRx’s invoice for the same, such
invoice to be sent after the first day of such Subsequent Term and substantially
in the form of Schedule I to the Collaboration Agreement.

 

5. OWNERSHIP OF RESULTS: Novartis (or its Affiliates, as applicable) shall
solely own any and all results, data, inventions (whether or not patentable),
copyright and know-how generated by or through Novartis’ or its Affiliates’ use
of the Software and the Documentation outside of the Research Collaboration.
Ownership of all results, data, inventions (whether or not patentable),
copyright and know-how generated by or through Novartis’ or its Affiliates’ use
of the Software and Documentation to carry out the Research Collaboration shall
be as set forth in the Collaboration Agreement.

 

6. DELIVERY OF SOFTWARE AND DOCUMENTATION: CombinatoRx shall make the Software
available via download or physical media (as appropriate) to Novartis and its
Affiliates promptly after the Effective Date, provided that the installation of
the Software shall be governed by Section 7. CombinatoRx shall also provide
Novartis and its Affiliates with a reasonable number of copies of the
Documentation in electronic or hard copy form (as appropriate). Any keys or
codes required to “unlock” or enable the installation and/or operation of the
Software will be provided along with the Software.

 

7.

INSTALLATION, TECHNICAL SUPPORT AND MAINTENANCE: CombinatoRx shall provide all
reasonable support required by Novartis and its Affiliates to facilitate the
initial installation of the Software and technology transfer necessary or useful
to implement the Software at Novartis in Cambridge, Massachusetts at no
additional cost, pursuant to the software implementation and support plan
attached to this Agreement as Annex 2 and incorporated herein. CombinatoRx shall
complete the initial installation and technology transfer no later than the end
of the sixth (6th) week after the Effective Date. CombinatoRx personnel shall
not be required to travel outside the Boston metropolitan area (including
Cambridge, Massachusetts) to support the installation of the Software outside of
Cambridge, Massachusetts. In addition, CombinatoRx shall provide up to two
hundred (200) hours of support per year of the Term at no cost. CombinatoRx
shall notify Novartis in writing when one hundred eighty (180) hours of support
have been used in each year of the Term. Support in excess of two hundred
(200) hours per year of the Term shall be provided by CombinatoRx at the rate of
one hundred US dollars ($100) per hour, billed in quarter-hour increments and
invoiced to Novartis monthly, in arrears. CombinatoRx shall provide Novartis and
its Affiliates with “standard release” (i.e., not alpha or beta test) updates
and bug fixes to the Software as they become available during the Term.

 

8.

CODE ESCROW: CombinatoRx shall deposit the Software (both source code and
machine readable code) and Documentation in escrow with a third party escrow
agent (the “Escrow Agent”) mutually agreeable to Novartis and CombinatoRx.
CombinatoRx shall update the Software and Documentation under escrow
periodically, but at least at the same time that

 

2



--------------------------------------------------------------------------------

 

standard release updates and bug fixes to the Software and Documentation are
provided to Novartis pursuant to Section 7. The precise terms and conditions of
such escrow shall be as set forth in an escrow agreement (the “Escrow
Agreement”) to be executed concurrently with this Agreement by and among
CombinatoRx, Novartis and the Escrow Agent. The Escrow Agreement shall specify
that the Software and Documentation under escrow will be released to Novartis in
the Event of Bankruptcy of CombinatoRx and as otherwise mutually agreed by
CombinatoRx and Novartis. Fees charged by the Escrow Agent shall be paid by
Novartis.

 

9. CONFIDENTIALITY AND NON-DISCLOSURE:

 

  (A) Software and Documentation

Novartis acknowledges that the Software and Documentation are proprietary
products of and shall remain the property of CombinatoRx or its suppliers.
Novartis and its Affiliates will not disclose or otherwise make available to any
third party any Software, Documentation, or information contained therein, in
any form, except as otherwise provided for in this Agreement. Novartis and its
Affiliates shall take appropriate action by instruction or signed agreements
with their employees and independent contractors to satisfy their obligations
under this Section.

 

  (B) Novartis Confidential Information

If for any reason CombinatoRx gains access to Novartis’ or its Affiliates’
confidential or proprietary information, technology or know-how, to which
CombinatoRx does not have a right of access under the Collaboration Agreement or
another written agreement, CombinatoRx agrees to not examine, use, copy,
disclose or keep such confidential or proprietary information, technology or
know-how, but to return them promptly to Novartis. CombinatoRx’s obligations of
confidentiality and nondisclosure shall apply to all forms of confidential
information, technology or know-how received in any manner. For further clarity,
all information, technology and know-how obtained by CombinatoRx and its
employees and independent contractors while on Novartis’ or its Affiliates’
premises (whether via disclosure by Novartis or its Affiliates, unintentionally
or otherwise) shall be considered confidential and proprietary under this
Section. CombinatoRx shall take appropriate action by instruction or signed
agreements with its employees and independent contractors to satisfy
CombinatoRx’s obligations under this Section.

 

  (C) Publicity

Neither party may disclose the existence or terms of this Agreement or make any
press release or other public communication relating to this Agreement and the
transactions contemplated herein without the prior written consent of the
non-disclosing party, such consent to be in the sole discretion of such
non-disclosing party, except as may be required by applicable laws, regulations,
or judicial order. Notwithstanding the foregoing, publications describing
results obtained using the Software are permitted to reference the method by
which such results were obtained, and are permitted to acknowledge CombinatoRx
and the name of the Software.

 

3



--------------------------------------------------------------------------------

  (D) Injunctive Relief

Because harm not adequately compensable by monetary damages might result from
unauthorized disclosure of proprietary or confidential information, either party
may seek injunctive relief, without posting a bond, if the other party breaches
its obligations of confidentiality and nondisclosure under this Agreement.

The provisions of this Section 9 shall survive for a period of five (5) years
following the termination or expiration of this Agreement.

 

10. INTELLECTUAL PROPERTY INFRINGEMENT: CombinatoRx will defend, indemnify and
hold Novartis and its Affiliates harmless against any and all third party claims
(including reasonable attorneys fees and expenses) that the Software or
Documentation, or any part thereof, infringes any patent, copyright, or trade
secret worldwide. If the use of the Software or the Documentation, or any part
thereof is enjoined, CombinatoRx will, at its own expense and at its option,
either (A) procure the right to continue using the Software or the infringing
part thereof; (B) replace same with non-infringing substitutes; (C) modify the
Software so that it becomes noninfringing; or (D) if CombinatoRx finds no
commercially reasonable solution under (A), (B), or (C) above, terminate the
License. Notwithstanding the foregoing, if CombinatoRx performs any of choice
(A), (B) or (C) for itself, it shall do the same for Novartis and its
Affiliates.

The foregoing states the entire liability of CombinatoRx with respect to
infringements of patents, copyrights, or trade secrets by the Software or
Documentation.

Parts of the Software or Documentation may have been patented or copyrighted by
CombinatoRx or its third-party providers. Patent or copyright notices may have
been included in the Software and Documentation for protective purposes, and
such notices shall not be construed as causing publication of the Software or
Documentation.

 

11. REPRESENTATIONS AND WARRANTIES: CombinatoRx represents and warrants that it
owns or has acquired all third party intellectual property rights needed to
grant the License pursuant to Section 2 of this Agreement. CombinatoRx
represents and warrants that upon download or receipt, the Software, the
Documentation and any updates will not contain any virus, worm, Trojan horse or
other malicious or potentially harmful code.

Neither CombinatoRx nor any of its third party suppliers otherwise warrants or
guarantees the performance of the Software or the results obtained from use of
the Software.

 

12.

IMPLIED WARRANTIES, DISCLAIMER: EXCEPT AS OTHERWISE REQUIRED BY LAW, THE EXPRESS
WARRANTIES IN SECTION 11 ARE COMBINATORX’S EXCLUSIVE WARRANTIES AND ARE IN LIEU
OF ALL IMPLIED WARRANTIES, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A

 

4



--------------------------------------------------------------------------------

 

PARTICULAR PURPOSE. COMBINATORX WILL NOT BE LIABLE IN ANY EVENT FOR ANY
CONSEQUENTIAL, SPECIAL, INCIDENTAL, OR INDIRECT DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, THE PERFORMANCE OF THE SOFTWARE OR ITS USE.

 

13. TERM AND TERMINATION: The term of this Agreement shall be five (5) years,
six (6) weeks from the Effective Date (the “Initial Term”), unless extended
pursuant to this Section or earlier terminated as set forth in the following
paragraph. Novartis may, in its sole discretion, extend the Term of this
Agreement for three (3) additional five (5) year periods (each, a “Subsequent
Term”) pursuant to written notice provided to CombinatoRx, in each case, no
later than thirty (30) days prior to the end of the Initial Term or current
Subsequent Term, as applicable. Collectively, the Initial Term and any
Subsequent Terms shall constitute the “Term.”

This agreement may be terminated prior to the end of the Term as follows:

 

  (A) by Novartis at any time for any reason or no reason upon written notice;

 

  (B) by mutual written consent of Novartis and CombinatoRx;

 

  (C) by CombinatoRx pursuant to Section 10(D); or

 

  (D) by CombinatoRx in the event of a default or breach by Novartis of any
material term or condition of this Agreement, provided that CombinatoRx has sent
written notice of such default or breach to Novartis, and provided, further,
that Novartis has not cured such default or breach within sixty (60) days of
Novartis’ receipt of such notice.

Upon expiration or termination of this Agreement, Novartis and its Affiliates
shall promptly uninstall and return to CombinatoRx all copies of the Software
and Documentation in their possession or certify in writing to CombinatoRx that
all such copies have been destroyed. CombinatoRx shall provide reasonable
assistance to Novartis, as required under the circumstances, to uninstall and
destroy the Software and Documentation. Termination or expiration of this
Agreement shall not terminate, constitute a breach of, or otherwise affect the
Collaboration Agreement.

 

14.

ASSIGNMENT: This Agreement shall be binding upon and inure to the benefit of the
respective successors and assigns of the parties hereto. Neither party may
assign this Agreement without the written consent of the other, and any such
attempted assignment shall be null, void and of no effect. Notwithstanding the
foregoing, Novartis may assign this Agreement to an Affiliate of Novartis
without the prior written consent of CombinatoRx. “Affiliate” shall mean any
person who directly or indirectly controls or is controlled by or is under
common control with a party to this Agreement. For purposes of this definition,
“control,” “controls” or “controlled” means ownership directly or through one or
more Affiliates, of fifty percent (50%) or more of the shares of stock entitled
to vote for the election of directors, in the case of a corporation, or fifty
percent (50%) or more of the equity interest in the case of any other type of
legal entity, status as a general partner in any partnership, or any other

 

5



--------------------------------------------------------------------------------

 

arrangement whereby a party controls or has the right to control the board of
directors or equivalent governing body of a corporation or other entity, or the
ability to cause the direction of the management or policies of a corporation or
other entity. The parties acknowledge that in the case of certain entities
organized under the laws of certain countries outside of the United States, the
maximum percentage ownership permitted by law for a foreign investor may be less
than fifty percent (50%), and that in such case such lower percentage shall be
substituted in the preceding sentence, provided that such foreign investor has
the power to direct the management and policies of such entity. In the case of
Novartis, “Affiliates” shall also expressly be deemed to include the Novartis
Institute for Functional Genomics, Inc. (also known as the Genomics Institute of
the Novartis Research Foundation), the Friedrich Miescher Institute for
BioMedical Research and their respective Affiliates.

 

15. NOTICES: Notices under this Agreement shall be in writing, will be effective
when received, and shall be sent to the address designated in the first
paragraph of this Agreement or such other address as may have been furnished to
the other party by prior written notice according to this Section.

 

16. GOVERNING LAW AND VENUE: This Agreement and any dispute arising from the
performance or breach of this Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without reference
to conflicts of laws principles. The Parties hereby irrevocably submit to the
exclusive jurisdiction of and venue in the state and federal courts located in
Suffolk County, Massachusetts. The United Nations Convention on Contracts for
the International Sale of Goods shall not apply to this Agreement. In the event
the Uniform Computer Information Transactions Act (UCITA) or any similar federal
or state laws or regulations are enacted, they will not apply to this Agreement,
and the governing law will remain as if such laws or regulations had not been
enacted.

 

17. SEVERABILITY: If any provision of this Agreement shall be judged by any
court of competent jurisdiction to be unenforceable or invalid, that provision
shall be limited to the minimum extent necessary so that this Agreement shall
otherwise remain in effect.

 

18. INDEPENDENT CONTRACTORS: The parties to this Agreement are independent
contractors. There is no relationship of partnership, joint venture, employment,
franchise or agency created hereby between the parties. Neither party will have
the power to bind the other or incur obligations on the other party’s behalf.

 

19. SURVIVAL: Notwithstanding the termination or expiration of this Agreement,
all indemnities and duties of confidentiality and non-disclosure in this
Agreement will continue in full force and effect to the extent required for
their full observance and performance, or in any event for a period of five
(5) years from the date of termination or expiration of this Agreement.

 

6



--------------------------------------------------------------------------------

20. ENTIRE AGREEMENT: This Agreement (including its annexes), together with the
Collaboration Agreement and the Escrow Agreement, constitute the entire
agreement between Novartis and CombinatoRx regarding the Software and
Documentation and supersede all prior oral and written statements of any kind
whatsoever made by either party or their representatives. Any waivers or
amendments, to be effective, must be in writing, signed by both parties. The
failure of either party to exercise or enforce any right conferred upon it under
this Agreement will not be deemed to be a waiver of such right nor operate to
bar the enforcement thereof at any time or times thereafter.

 

21. COUNTERPARTS: This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. A facsimile copy of this Agreement shall
be considered equivalent to the original for purposes of validity and
enforcement of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to become
effective as of the Effective Date.

 

NOVARTIS INSTITUTES FOR

BIOMEDICAL RESEARCH, INC.

    COMBINATORX, INCORPORATED By:  

/s/ Dr. Mark C. Fishman

    By:  

/s/ Alexis A. Borisy

Name:   Dr. Mark C. Fishman     Name:   Alexis A. Borisy Title:   President,
NIBR     Title:   CEO & President

[Signature Page to Software License Agreement]

 

8



--------------------------------------------------------------------------------

Annex 1

Software

 

 

 

(1) Chalice Viewer.

Desktop software designed to work with the Chalice Analysis Server software to
provide data review, manipulation, and reporting functions. The Chalice Viewer
stores analyzed data in individual data files which can be used collaboratively.

 

(2) Chalice Analysis Server software.

J2EE analysis engine specifically designed to analyze and create comprehensive
visualizations, with specialized analysis for data collected in combination
experiments where multiple test substances exist in various doses and ratios
within the experimental system.

 

(3) Chalice Analysis Server API.

A service provider interface API within which Novartis can implement a data
provider to connect the Chalice Analysis Server software to their screening
database.

 

(4) Data Provider Reference Implementation.

For the purposes of providing additional guidance, CombinatoRx will provide a
reference implementation of a data service provider which is able to index and
access screening data from file system files. The reference implementation is
anticipated to be useful to Novartis for the purposes of completing its
implementation of data provider(s), as well as for actually handling data
collected outside of its core screening infrastructure.

 

9



--------------------------------------------------------------------------------

Annex 2

Software Implementation and Support Plan

 

 

 

10